Citation Nr: 0114151	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a dental condition due to dental 
trauma to include for the purpose of receiving Department of 
Veterans Affairs outpatient treatment.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of a head injury to 
include a subdural hematoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945.  

This matter arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed May 1996 rating decision by the RO denied 
the veteran's claims for service connection for service 
connection for a dental condition and for entitlement to 
service connection for residuals of a head injury.  The 
veteran was provided with notice of this determination and 
did not appeal the determination. 

2.  Additional evidence submitted since the RO's May 1996 
rating decision, with respect to the two claims noted above, 
does not bear directly and substantially on the issues under 
consideration, and is not, by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision by the RO which denied 
service connection for a dental condition is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2000).  

2.  The May 1996 rating decision by the RO, which denied 
entitlement to service connection for residuals of a head 
injury is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2000).  

3.  The evidence received since the RO's May 1996 rating 
decision is not new and material with respect to either issue 
on appeal and the claims are not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) ("VCAA"), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to substantiate a claim.  
In regard to the duty to assist, nothing in the section shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured.  The Board finds that in the instant 
case the veteran and his representative were advised by the 
VA of the information required to reopen the claims in 
letters dated in April 1999 and July 1999, the July 1999 
rating decision, and the October 1999 statement of the cases.  
The Board notes that the RO reviewed the newly submitted 
evidence to determine whether it changed the basis of the May 
1996 decision.  That earlier decision found the veteran's 
claims not well grounded.  However, the Board finds that the 
discussion contained in the rating on appeal as well as in 
the statement of the case essentially address the merits of 
the claim in determining whether to reopen those claims.  As 
the Board finds that no useful purpose would therefore result 
from the RO's readjudication of the claims, the Board finds 
that it may proceed with appellate review.

By a May 8, 1996 rating decision, the RO denied the veteran's 
claim for entitlement to dental treatment on the basis that 
the veteran had not established a well-grounded claim for 
service connection for "dental work problems."  In a later 
rating decision of May 10, 1996, the RO also specifically 
denied the veteran's claim of eligibility for dental 
treatment, due to dental trauma during service.  By VA notice 
dated May 21, 1996, the veteran was informed that his dental 
work problems were not service-connected and that 
compensation was not payable for such.  This essentially also 
had the effect of denying any claim for outpatient dental 
treatment.  A copy of one or both of these rating decisions 
was purportedly attached to the letter and it appears that 
copies of both rating decisions were provided to the 
applicable VA medical administrative service where the 
veteran was apparently seeking to obtain treatment.  Although 
the letter did not specifically refer to the second rating 
decision, it is clear that the veteran was apprised that his 
dental claim had been denied.  Notably, in the recent March 
1999 claim, the veteran requests, in pertinent part, that his 
1996 claim be reopened and again indicates that his teeth 
rotted and fell apart while he was stationed in New Guinea in 
1944.  This clearly evidences his knowledge that no dental 
condition had been service-connected for which outpatient 
dental treatment was authorized.  The earlier May 1996 rating 
decision also denied service connection for residuals of a 
head injury sustained during service.  The veteran was 
informed of his appellate rights, but did not appeal any 
decision of the RO.  The May 1996 rating decision 
subsequently became final.  As such, the veteran's claims may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

As noted, in March 1999, the veteran attempted to reopen his 
claim for service connection and for eligibility for dental 
treatment.  By a July 1999 rating decision, it was determined 
that he had not submitted new and material evidence to reopen 
the previously denied claims.  This appeal followed.  From 
some of the veteran's statements it is not entirely clear 
whether he is claiming entitlement to service connection for 
missing teeth for compensation purposes, for dental treatment 
purposes or for both.  His claim received in March 1999 
indicated that wanted to reopen his claim and that his teeth 
rotted and fell out in service.  He also mentions a head 
injury and it is unclear as to whether he is contending that 
the head injury also resulted in some type of injury to the 
teeth.  In an April 1999 statement, the veteran clearly 
indicated that he wanted service connection for the claimed 
conditions.  His later filed statements (notice of 
disagreement and substantive appeal) are silent as to the 
specific benefits sought (compensation versus outpatient 
dental treatment).  However, the Board also notes that in the 
October 1999 substantive appeal, the veteran indicates that 
he wished to appeal the issue as characterized on the 
statement of the case as the question of the veteran's 
entitlement to dental treatment on the basis of in-service 
dental trauma.  The Board also notes a claim for service 
connection for a dental disorder also raises a claim for 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).  As such, and given the legal criteria governing the 
award of benefits in dental cases such as this, the Board has 
characterized the issue as on the title page of this 
decision.  In short, service connection for a dental 
condition would have to be established in order for the 
veteran to obtain either compensation or treatment as 
although there are other categories of entitlement to VA 
outpatient dental treatment which do not require service 
connection, none is claimed by the veteran or suggested by 
the facts of this case.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.  

Currently, in deciding claims to reopen, it must be 
determined whether the claimant has presented "new and 
material" evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); see also 38 U.S.C.A. § 5108 (West 1991); Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (new and material evidence is "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself, or in connection with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  However, the Board notes that the VCAA 
eliminated the concept of a well-grounded claim.  The new law 
did not, however, eliminate the requirement for a claimant to 
submit new and material evidence in order for a previously 
denied claim to be reopened.  Accordingly, if new and 
material evidence has been found to have been submitted, the 
claim is reopened and adjudicated on the merits, taking into 
account the VA's redefined obligations with respect to the 
duty to assist the veteran in developing evidence.  The VA 
must ensure that all other due process requirements have been 
met.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  See generally 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  The 
evidence may show affirmatively that such a disease or injury 
was incurred in or aggravated by service, or statutory 
presumptions may be applied to establish service connection.  
A veteran who has 90 days or more of service may be entitled 
to presumptive service connection for a chronic disease that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  See 38 U.S.C.A. §§ 1112, 1137 (West 
1991); 38 C.F.R. § 3.307 (2000).  With chronic disease shown 
as such in service or within the presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  This does not mean that any 
manifestation of such symptomatology as joint pain, for 
example, would permit service connection for arthritis first 
shown as a clear-cut entity at some later date.  See 
38 C.F.R. § 3.303(b) (2000).  


I.  Dental Claim

VA laws applicable to service connection for dental disorders 
have been recently revised.  These changes became effective 
June 8, 1999.  64 Fed. Reg. 30392 (June 8, 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (deleted as of June 8, 
1999).

Disease or injury of individual teeth and investing tissues 
were service connected when shown by the evidence to have 
been incurred in or aggravated by service and, as to each 
noncompensable service-connected dental condition, a 
determination was to be made as to whether it was due to a 
combat wound or other service trauma.  38 U.S.C.A. § 1712 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.381 (effective prior 
to June 8, 1999).

The determination of a dental disorder due to in-service 
trauma is significant in that VA dental care may be 
authorized for any indicated treatment reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (2000).  For 
the purposes of determining eligibility for dental care under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97.

Under the amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.381 (2000).  Teeth noted as normal at entry will 
be service-connected if they were filled or extracted after 
180 days or more of active service.  Third molars will not be 
considered service connected for treatment purposes unless 
disease or pathology of the tooth developed after 180 days or 
more of active service or was due to combat or in-service 
trauma.  Id.

VA outpatient dental treatment based on tooth extraction 
during active service is subject to eligibility determination 
under the provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  Class II dental treatment is provided for 
noncompensable service-connected dental conditions, but 
restrictions include one-time treatment and timely 
application after service.  Class II(a) dental treatment is 
provided, without restrictions as to the number of treatment 
episodes or timely application, for a service-connected 
noncompensable dental condition due to a combat wound or 
other service trauma.

Initially, although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation has no effect on the outcome of 
the veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds that, as the outcome would be the 
same under either the old or new versions of the applicable 
regulations, this decision is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In reaching its May 1996 decision with respect to the 
veteran's claim for eligibility for dental treatment, the RO 
also noted that dental disorders such as treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, or periodontal disease were not considered 
disabilities for VA benefits purposes.  The RO determined 
that the veteran's claim was not well grounded.  At that 
time, it was also noted that the veteran's service medical 
records had been destroyed in the 1972 fire at the National 
Personnel Records Center (NPRC) and were not unavailable.  
Further, it was determined that the service medical records 
could not be reconstructed.  

The evidence considered by the RO in reaching its May 1996 
rating decision consisted of VA clinical treatment records 
dated in September 1956 and dating from September 1988 
through October 1994.  In addition, the veteran submitted a 
number of personal statements in support of his claim.  In 
his personal statements, the veteran indicated that he 
underwent tooth extractions while serving in New Guinea.  The 
VA clinical treatment records did not address the veteran's 
claimed dental problems.  

In March 1999, a statement was received from the veteran in 
which he indicated that he wished to reopen his previously 
denied claims.  In support of his claim to reopen, he 
submitted VA clinical treatment records dating from September 
1982 through July 1989 and several personal statements.  In 
addition, the veteran had requested a personal hearing before 
a Member of the Board.  Pursuant to his request, a hearing 
was scheduled.  However, in December 1999 the veteran 
withdrew that request.  The veteran essentially stated that 
his teeth "rotted and fell apart" while he was stationed in 
New Guinea in World War II.  The VA clinical treatment 
records submitted in support of the veteran's claim to reopen 
do not contain any mention of dental problems in service, 
although in April 1983, he underwent several tooth 
extractions.  

Compared with the evidence previously submitted, the newly 
received clinical treatment records likewise fail to relate 
any dental condition to the veteran's military service.  The 
Board has evaluated that evidence, and finds that no "new" 
and "material" evidence with respect to his claim for 
service connection for a dental condition to include on the 
basis of dental trauma incurred during his active service.  
As noted, the veteran's service medical records are presumed 
destroyed in the 1972 fire at the NPRC, and it was determined 
that they could not be reconstructed.  None of the evidence 
submitted in support of either the veteran's original claim 
or in support of his claim to reopen addresses his claimed 
dental condition and its purported relationship to the 
veteran's service.  Further, the statements the veteran 
submitted in support of his claim to reopen are essentially 
duplicative of statements made in connection with the 
original claim.  

Therefore, as the newly submitted evidence is essentially 
cumulative and duplicative of evidence previously considered, 
the Board finds that the veteran's contentions and claim are 
not supported by the evidence of record.  The newly submitted 
evidence does not add to the record, is cumulative at best, 
and does not otherwise bear directly and substantially on the 
matter under consideration.  Further, the evidence submitted 
since May 1996 is not so significant that it must be 
considered in order to fully and fairly decide the merits of 
the veteran's appeal.  In short, the evidence submitted in 
support of the veteran's claim to reopen does not contribute 
to a more complete picture of the circumstances surrounding 
his claimed dental condition.  

II.  Entitlement to Service Connection for Residuals of a 
Head Injury to include Residuals of a Subdural Hematoma

As noted, the veteran's original claim for service connection 
for residuals of a head injury in service was denied by a May 
1996 rating decision.  In reaching that decision, the RO 
determined that there was no evidence of the incurrence of 
head trauma during service, or that otherwise provided a 
nexus or link between the currently diagnosed residuals of a 
head injury and the veteran's active service.  At that time, 
his claim was denied as not well grounded.  

The evidence considered by the RO in reaching its May 1996 
rating decision consisted of personal statements made by the 
veteran in support of his claim, and VA clinical treatment 
records dated in September 1956 and dating from September 
1988 through October 1994.  As discussed, the veteran's 
service medical records were presumed to have been destroyed 
in the 1972 fire at the NPRC.  In his personal statements, 
the veteran indicated that he had been struck on the head by 
the breach of a recoiling anti-tank gun.  According to the 
veteran, he experienced pain over the years, but did not know 
its cause.  Later, following a CAT scan at a VA Medical 
Center (VAMC) in Cincinnati, he indicated that he was found 
to have a build-up of fluid on the brain which was 
subsequently relieved through surgery.  

The clinical treatment records show that in September 1988, 
the veteran was admitted to the VAMC for treatment for an 
injury to his hand.  At that time, he was noted to have 
undergone surgery, and his admitting diagnoses included 
status-post skull surgery.  There was no indication as to the 
nature of the surgery, and no reference pertaining to any in-
service head injury was made.  

In March 1999, a statement was received from the veteran in 
which he expressed his wish to reopen the previously denied 
claim for service connection for residuals of a head injury.  
In support of his claim to reopen, the veteran submitted 
several statements reiterating his previously advanced 
contentions, and VA clinical treatment records dating from 
September 1982 through July 1999.  The clinical treatment 
records show that in September 1982, the veteran experienced 
symptoms including memory loss, mental confusion, and an 
inability to walk without stuttering.  

After being diagnosed with the above-discussed 
symptomatology, the veteran was diagnosed by a neurologist 
with a subdural hematoma.  He underwent a craniotomy for 
removal of the hematoma in September 1982, and experienced a 
full recovery without complications.  A November 1982 
treatment note indicates that the veteran had experienced a 
head injury resulting in his subdural hematoma.  However, 
there was no mention as to when the head injury occurred, and 
there was no reference to the veteran's active service or any 
injuries incurred therein.  Remaining treatment notes do not 
make any mention of the veteran's subdural hematoma, although 
a June 1989 X-ray report indicates that the veteran had two 
residual burr holes in the right front and parietal lobes.  
No other significant abnormality was seen at that time.  

The Board has evaluated the foregoing, and finds that no 
"new" and "material" evidence with respect to his claim 
for service connection for residuals of a head injury has 
been submitted.  The treatment records do show that the 
veteran underwent a craniotomy to relieve a subdural hematoma 
in September 1982.  Further, the Board recognizes that the 
treatment records show that the veteran's diagnosed subdural 
hematoma was incurred as a result of an unspecified head 
injury.  However, there was no mention in any of the clinical 
treatment records suggesting that the veteran sustained a 
head injury in service that resulted in the diagnosed 
subdural hematoma.  It was not stated in the record when the 
veteran sustained a head injury, and the treatment records do 
not reflect that he reported having incurred a head injury in 
service.  

Accordingly, while the newly submitted evidence does show 
that the veteran suffered a subdural hematoma resulting from 
a head injury, that evidence fails to contain any suggestion 
that the causative head injury had been incurred in service.  
The Board acknowledges the veteran's statements that he 
sustained a head injury in service when he was struck by a 
recoiling anti-tank gun.  However, in the absence of medical 
evidence establishing a link between the head injury the 
veteran claimed to have sustained in service and the subdural 
hematoma diagnosed in September 1982, nearly 37 years after 
service, the Board finds that the newly submitted evidence is 
essentially cumulative of evidence previously considered.  In 
short, the newly submitted evidence does not bear directly 
and substantially on the matter under consideration.  
Further, the Board finds that the evidence submitted since 
May 1996 is not so significant that it must be considered in 
order to fairly and fully decide the merits of the veteran's 
appeal.  In short, the evidence submitted in support of the 
veteran's claim to reopen does not sufficiently contribute to 
a more complete picture of the circumstances surrounding his 
residuals of a subdural hematoma.  

The Board further observes that lay statements by the 
veteran, to the effect that he incurred dental trauma during 
service and that the residuals of such now require dental 
treatment, or that he sustained a head injury in service 
which resulted in his diagnosed subdural hematoma, do not 
constitute medical evidence.  As a lay person, lacking in 
medical training or expertise, the veteran is not competent 
to address issues requiring expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the evidence, with respect to both claims, submitted 
since May 1996 is not new and material, the veteran's claims 
may not be reopened.  The veteran, of course, may apply at 
any time to reopen his claim.  The Board views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claims for service 
connection for dental condition on the basis of dental trauma 
for purposes of eligibility for dental treatment and for 
service connection for residuals of a head injury.  See 
Graves v. Brown, 8 Vet. App. 522, 524-25 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
dental condition due to dental trauma to include for the 
purpose of receiving Department of Veterans Affairs 
outpatient treatment is denied.  

New and material evidence not having been submitted, the 
veteran's claim for entitlement to service connection for 
residuals of a head injury to include a subdural hematoma is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

